Case:18-07304-ESL12 Doc#:209 Filed:01/25/21 Entered:01/25/21 11:50:05           Desc: Main
                            Document Page 1 of 5



                   IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF PUERTO RICO


  IN RE
                                                  CASE NO. 18-07304 (ESL)
  VAQUERIA LAS MARTIAS, INC.
                                                  CHAPTER 12
                Debtor.
                                                  MOTION TO ENFORCE APRIL 15,
                                                  2020 RULING



                     DEBTOR MOTION TO ENFORCE RULING

          Debtor Vaqueria Las Martas, Inc. (“Debtor” or “Vaqueria”) moves the Court for
  these orders under 11 U.S.C. § 105 (a):
          1.    That the proceeds from the milk produced by debtor’s cows (the “milk
                proceeds”) are not cash collateral.
          2.    That the creditor Condado 5, LLC (“Condado”) has no right to the milk
                proceeds.
          3.    That Condado must turn over to the debtor all milk proceeds, it has
                seized since the debtor filed this Chapter 12 case.
          4.    Denying Condado’s motion to determine the milk proceeds are cash
                collateral.
          5.    Granting debtor’s motion to find the milk proceeds are not cash
                collateral.
          6.    Condado is ordered not to seize or divert the milk proceeds in the future
                until the closure of this case.
          Debtor brings this motion under 11 U.S.C. § 105 (a), which gives the
  bankruptcy court power to enforce its rulings and orders. Debtor requests that the
  Court issue the orders to enforce its April 15, 2020, ruling that the milk proceeds are
  not subject to Condado’s lien: “In view of the foregoing, the court concludes that the
  milk produced by Debtor’s cows is not subject to Condado’s collateral.” In re Vaqueria
  Las Martas, Inc., 617 B.R. 429, 442 (Bankr. D. P.R. 2020).

                                              1
Case:18-07304-ESL12 Doc#:209 Filed:01/25/21 Entered:01/25/21 11:50:05             Desc: Main
                            Document Page 2 of 5



           This motion is based on the memorandum of points and authorities below, on
  this Court’s opinion in In re Vaqueria Las Martas, Inc., 617 B.R. 429 (Bankr. D. P.R.
  2020), on the Court’s records and files, and on the attached declarations.
                                        Background
           The debtor is a dairy farm. It earns its income from the milk its cows produce.
  Vaqueria Las Martas, 617 B.R. at 430. It sells its milk to a milk processor, who then
  pays it the milk proceeds. Ibid. Condado, its main creditor, insists it has a lien on the
  milk proceeds under a security agreement. Ibid. Since this case began, Condado has
  been diverting the milk proceeds to itself. Ibid. It relies on a security agreement that
  gives it a lien on the debtor’s milk quota. Ibid.
           Condado considered the milk proceeds “cash collateral.” On February 6, 2019,
  it moved to prevent the debtor Vaqueria from using its “cash collateral.” Vaqueria
  Las Martas, 617 B.R. at 430. This Court issued an order on February 11 barring the
  debtor from using cash collateral. Ibid. The Court set a hearing on March 5 to
  consider opposition to its order. Ibid. Vaqueria filed an opposition. The Court ruled
  that Vaqueria’s milk quota was subject to a lien by Condado. Ibid. It decided no other
  issue.
           The Court was uncertain what the lien included. Ibid. Did the lien encompass
  Vaqueria’s cows and the milk the cows produced? Ibid. If so, Vaqueria would have no
  income, and its Chapter 12 plan could not succeed. Vaqueria Las Martas, 617 B.R. at
  429. The Court ordered further briefing on the lien’s scope. Vaqueria Las Martas, 617
  B.R. at 430.
           Vaqueria then moved to allow it to use cash collateral. The Chapter 12 trustee
  supported Vaqueria’s position that the cows and milk were not subject to any lien.
  Ibid. On April 15, 2020, the Court issued the ruling Condado appeals. Vaqueria Las
  Martas, 617 B.R. at 442. That ruling stated: “In view of the foregoing, the court
  concludes that the milk produced by Debtor’s cows is not subject to Condado’s
  collateral.” Ibid. The Court issued no additional orders or granted further relief. Ibid.




                                              2
Case:18-07304-ESL12 Doc#:209 Filed:01/25/21 Entered:01/25/21 11:50:05           Desc: Main
                            Document Page 3 of 5



                                         Argument
         I.       The Court has the power to enforce its ruling.
         The April 15, 2020 ruling lacks only one element-an an order enforcing the
  ruling. Vaqueria Las Martas, 617 B.R. at 442. The Court has the power to order
  enforcement. Bank of Marin v. England, 385 U.S. 99, 103 (1966). 11 U.S.C. § 105 (a)
  gives the bankruptcy court the power to issue any “order, process or judgment
  necessary or appropriate to carry out the provisions of the Bankruptcy Code.”
  Vaqueria seeks orders that will allow it to continue operating and fund its Chapter
  12 plan.      Those orders surely are “necessary or appropriate” to carry out “the
  provisions of the Bankruptcy Code.”
         The Court has made its position clear in the central question in this case-is
  Condado 5 entitled to divert the milk proceeds? The Court’s answer is no, because
  “milk produced by Debtor’s cows is not subject to Condado’s collateral.” In re Vaqueria
  Las Martas, Inc., 617 B.R. 442.
         The Court did not issue an order enforcing that ruling. It should do so now.
  Without the milk proceeds, the debtor has little income. It certainly has insufficient
  income to continue operating. If it does not have the milk proceeds revenue, it likely
  will close.
         Further, it needs that income to fund its Chapter 12 plan, including paying its
  debt to Condado 5.       The Chapter 12 Trustee has objected to the proposed plan
  because, without the milk proceeds, the debtor cannot fund the plan. If this Chapter
  12 case is to succeed, the debtor must be given the milk proceeds.
         The Court can enforce its April 15 ruling in several ways, including denying
  Condado’s cash collateral motion, granting the debtor’s motion to find the milk
  proceeds are not cash collateral, and ordering Condado to turn over the milk proceeds
  it has improperly diverted since this case began.
                                         Conclusion
         For these reasons, debtor Vaqueria Las Martas, Inc. asks that the Court issue
  these orders:
         1.       The milk proceeds are not cash collateral.

                                              3
Case:18-07304-ESL12 Doc#:209 Filed:01/25/21 Entered:01/25/21 11:50:05              Desc: Main
                            Document Page 4 of 5



        2.     Condado has no right to the milk proceeds.
        3.     Condado must turn over to the debtor all milk proceeds it has seized
               since the date debtor filed this Chapter 12 case.
        4.     Denying Condado’s motion to determine the milk proceeds are cash
               collateral.
        5.     Granting debtor’s motion to find the milk proceeds are not cash
               collateral.
        6.     Condado shall not seize or divert the milk proceeds until the closure of
               this case.
                                             NOTICE

               Within fourteen (14) days, as evidenced by the certification, and an
        additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were
        served by mail, any party against whom this paper has been served, or any
        other party to the action who objects to the relief sought herein, shall serve and
        file an objection or other appropriate response to this paper with the Clerk’s
        office of the U.S. Bankruptcy Court for the District of Puerto Rico. If no
        objection or other response is filed within the time allowed herein, the paper
        will be deemed unopposed and may be granted unless: (I) the requested relief
        is forbidden by law; (ii) the requested relief is against public policy; or (iii) in
        the opinion of the Court, the interest of justice requires otherwise.
               I HEREBY CERTIFY that on this same date, I electronically filed the
        foregoing with the Clerk of the Court using the CM/ECF Filing System which
        will send a notification, upon information and belief, of such filing to the
        Chapter 12 Trustee and to all subscribed users. We will serve by regular mail
        this document to any creditor as per master address list upon knowing that
        they are non-CmECF participants.


        JOSE RAMON CARRION MORALES on behalf of Trustee JOSE RAMON
        CARRION MORALES newecfmail@ch13-pr.com


                                              4
Case:18-07304-ESL12 Doc#:209 Filed:01/25/21 Entered:01/25/21 11:50:05      Desc: Main
                            Document Page 5 of 5



        GUSTAVO A CHICO BARRIS on behalf of Creditor CONDADO 5, LLC
        gchico@ferraiuoli.com, edocketslit@ferraiuoli.com

        SONIA COLON COLON on behalf of Creditor CONDADO 5, LLC
        scolon@ferraiuoli.com, edocketslit@ferraiuoli.com; scolon@ecf.courtdrive.com

        JUAN C FORTUNO FAS on behalf of Creditor USDA FARM SERVICE
        AGENCY bkfilings@fortuno-law.com, fortuno@ecf.inforuptcy.com

        LUIS ANTONIO LOPEZ LOPEZ on behalf of Creditor COOPACA
        lopezl@prtc.net

        EDWARD W HILL on behalf of Puerto Rico Milk Industry Regulatory Office
        (ORIL) ehill@hillgonzalezlaw.com, erobles@hillgonzalezlaw.com

        MONSITA LECAROZ ARRIBAS ustpregion21.hr.ecf@usdoj.gov

        CAMILLE N SOMOZA on behalf of Creditor CONDADO 5, LLC
        somoza@ferraiuoli.com,                           cnsomoza@gmail.com;
        edocketslit@ferraiuoli.com

  Dated: January 25, 2021

                                       LA MORALES & ASSOCIATES P.S.C.

                                       s/ L. A. Morales
                                       Lysette A. Morales-Vidal
                                       76 Aquamarina
                                       Caguas, Puerto Rico 00725-5208
                                       Tel. 787-746-2434
                                       Efax 855-298-2515
                                       lamoraleslawoffice@gmail.com &
                                       irma.lamorales@gmail.com

                                       Attorney for Debtor
                                       VAQUERIA LAS MARTAS, INC.




                                          5
